Appellant was prosecuted and convicted of theft from the person, and his punishment assessed at two years confinement in the penitentiary.
There is with the record what purports to be a transcript of the notes of the official reporter in question and answer form. It is not certified by the stenographer; is not signed by the attorneys who tried the case, neither is it approved by the trial judge, and under such circumstances it can not be considered for any purpose. And as we must conclude in the absence of the evidence that the judge charged the law and all the law applicable to the facts, we must presume there was no error in refusing the special charges requested, and the only matter presented in a way we can review it is the motion in arrest of judgment on account of alleged defects in the indictment. The indictment charges the theft to have been accomplished in both ways the statute states the offense can be committed. This is permissible under our system of pleading. Steele v. State,46 Tex. Crim. 337; Thomas v. State, 51 Tex.Crim. Rep.. In alleging the property stolen, it is alleged to be "twenty dollars in monet of the value of twenty dollars." the word "monet" being used where it was intended to say "money." In no standard dictionary do we find any such word as "monet," and it is apparent that it is but a clerical or typographical error where the letter *Page 75 
"t" is used in the word where "y" was intended, and such inaccuracies have never been held to be fatal to an indictment.
The judgment is affirmed.
Affirmed.